Citation Nr: 0731464	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-37 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sarcoidosis.

2.  Entitlement to an initial, compensable rating for 
folliculitis of the neck, prior to August 30, 2002.

3.  Entitlement to a rating in excess of 10 percent for 
folliculitis of the neck, since August 30, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2002 rating decision that, inter alia, 
assigned an initial 10 percent rating for sarcoidosis, and an 
initial noncompensable rating for folliculitis of the neck, 
each effective May 14, 2001.  The veteran filed a notice of 
disagreement (NOD) with the assigned initial ratings for his 
service-connected skin and lung disabilities in November 
2003.  See 38 C.F.R. § 20.305 (2006).

The RO issued a statement of the case (SOC) for the issues of 
assigned initial ratings for the veteran's service-connected 
lung and skin disabilities in September 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) pertaining to these matters in October 
2004.

In a May 2006 rating decision, the RO assigned a 10 percent 
rating for the veteran's folliculitis of the neck, effective 
August 30, 2002.  A May 2006 supplemental SOC (SSOC)) 
reflects the continued denial of the remaining claims. In 
As the appeal involves a request for a higher initial ratings 
following the grant of service connection, the Board has 
characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected 
disabilities).  Further, although the RO granted a 10 percent 
rating for folliculitis of the neck, effective August 30, 
2002, as higher ratings are available before and after this 
date, the matter of higher ratings remains viable on appeal.  
Id;  AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2007 letter, the Board sought to clarify whether 
the veteran wanted a hearing before the Board.  As noted in 
the letter, if the veteran did not respond to the letter 
within 30 days, it would be presumed that he did not want a 
hearing.  To date, the Board has not received a response.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the May 14, 2001 effective date of the grant of 
service connection, the veteran's sarcoidosis has not been 
productive of pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids, and pulmonary function tests have not shown 
FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) of 56 to 65 percent predicted.  

3.  Prior to August 30, 2002, the veteran's service-connected 
folliculitis of the neck was manifested by a small area of 
alopecia at the occipital scalp with dry skin and prominent 
follicles; this more nearly approximates eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.

4.  Since August 30, 2002, the veteran's service-connected 
folliculitis of the neck has been manifested by inflamed 
follicles and very small nodules measuring less than 1 
millimeter in diameter mainly involving the posterior neck 
along the hairline with no evidence of ulceration, 
exfoliation, crusting, tissue loss, induration, abnormal 
pigmentation, or manifestations of a nervous condition; this 
more nearly approximates dermatitis affecting at least 5 
percent but not more than 20 percent of the entire body or at 
least 5 percent, but less than 20 percent of exposed areas, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the twelve-month 
period  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 
6600, 6846 (2001-2007).

2.  The criteria for an initial compensable rating for 
folliculitis of the neck, prior to August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7806 (as in effect prior to August 30, 
2002).  

3.  The criteria for a rating in excess of 10 percent for 
folliculitis of the neck, since August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4,31, 4.118, Diagnostic Code 7806 (as in effect since August 
30, 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, RO letters dated in December 2003 and May 
2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for an initial ratings for his service-connected skin 
and lung disabilities, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA.  The May 2005 RO letter 
included a request that the veteran provide any evidence in 
his possession that pertains to his claims.  The  September 
2004 SOC set forth the schedular criteria for all higher 
ratings for the veteran's service-connected lung and skin 
disabilities, consistent is sufficient for Dingess/Hartman.  
Further, a March 2006 RO letter informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.

After the veteran was afforded opportunity to respond to each 
notice identified above, the May 2006 SSOC reflects 
readjudication of the claims.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service treatment 
records from Portsmouth Naval Medical Center, and reports of 
July 2001 and June 2005 VA examinations (contract 
examinations conducted by QTC Medical Services).  Also of 
record are various statements submitted by the veteran and 
his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. 537 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), are 
required.  See Fenderson, 12 Vet. App. at 126.

A.  Sarcoidosis

Effective May 14, 2001, the RO assigned an initial 10 percent 
rating for veteran's sarcoidosis,  under 38 C.F.R. § 4.97, 
Diagnostic Codes 6846-6600; this indicates that the criteria 
of both diagnostic codes were considered in evaluating the 
disability.  See 38 C.F.R. §§  4.27.

Under Diagnostic Code 6846, a 30 percent rating is warranted 
for sarcoidosis in cases of pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating  is 
warranted for pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 100 
percent rating is warranted in cases with cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  

Diagnostic Code 6846 indicates that sarcoidosis may otherwise 
be rated as chronic bronchitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Under Diagnostic Code 6600, a 10 
percent rating requires a Forced Expiratory Volume in one 
second (FEV-1) of 71 to 80 percent predicted; or FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  A 30 percent rating requires a FEV-1 of 56 to 70 
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
is warranted for an FEV-1 of 40 to 55 percent predicted, or 
FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is warranted for an FEV-1 less than 40 percent of 
predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO 
(SB) less than 40 percent predicted or; maximum exercise 
capacity less than 15 ml/kg/minutes oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure) or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  
Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that an initial rating 
in excess of 10 percent for the veteran's service-connected 
sarcoidosis under either Diagnostic Code 6846 or 6600 is not 
warranted.

VA outpatient records dated in January 2001 reflect 
complaints of shortness of breath with heavy exertion.  The 
examiner assessed stable sarcoidosis with mild obstruction.  
The veteran's lungs were noted to be clear with no rales or 
wheezes, even on deep forced breath.  Results from a January 
2001 VA pulmonary function tests (PFTs) were recorded as FEV-
1 of 107 percent predicted and FEV1/FVC of 76 percent.  These 
tests were interpreted by the examiner to show mild airflow 
obstruction, mild restriction, and normal DLCO.

The report of a July 2001 VA QTC examination reflects the 
veteran's complaints of shortness of breath, mainly with 
physical exertion.  He further reported that he has never 
been treated with steroids but uses an Albuterol inhaler 
daily as needed.  Physical examination findings were noted as 
lungs with equal expansion and no accessory muscle use as 
well as good breath sounds without wheeze, rhonchi, or 
crackle.  A July 2001 VA chest X-ray revealed diffuse 
interstitial lung disease with areas of parenchymal scarring 
as well as few vague nodular areas noted bilaterally.  The 
examiner diagnosed pulmonary sarcoidosis/reactive airways 
disease.  The results from a July 2001 VA PFTs were recorded 
as FEV-1 of 74 percent predicted and FEV1/FVC of 79.6 
percent.  The examiner interpreted these tests as showing 
mild obstruction with minimal improvement after 
bronchodilator suggestive of small airways disease.  The 
results from additional August 2001 VA PFTs were recorded as 
FEV-1 of 89 percent predicted, FEV1/FVC of 79 percent, and 
DLCO (SB) of 87 percent predicted.  The August 2001 VA PFTs 
were interpreted as revealing  normal pulmonary function 
testing with normal resting blood gases. 

Additional VA outpatient records dated from February 2002 to 
September 2004 show complaints of slowly increasing dyspnea 
on exertion.  An  examiner assessed stable sarcoidosis but 
noted that dyspnea on exertion would probably worsen.  The 
veteran's lungs were noted to be clear.  It was further 
indicated that he was still able to work 40 hours or more a 
week and uses a metered dose inhaler.  Results from June 2004 
VA PFTs were recorded as FEV-1 of 89 percent predicted, 
FEV1/FVC of 76 percent, and DLCO (SB) of 104 percent 
predicted.  These tests were interpreted as showing mild 
chest restriction, mild obstructive ventilatory defect, and 
normal DLCO.  In a November 2004 statement, the veteran's VA 
pulmonologist reported that the veteran has slowly increasing 
dyspnea on exertion.  It was also noted that the veteran is 
able to work 40 hours a week for the United States Postal 
Service but has to stop frequently to recover his breath. 

The report of a June 2005 VA QTC examination reflects the 
veteran's complaints of constant shortness of breath and 
indicated that he must perform exertional tasks at a slower 
pace.  He further reported that he has been treated with 
inhalers in the past but received no current treatment for 
his lung disability.  The examiner noted the lung examination 
was normal, but diagnosed sarcoidosis supported by subjective 
history.  It was noted that the veteran failed to report to 
scheduled PFTs.

In this case, the Board finds that, at no point since the May 
14, 2001 effective date of the grant of service connection 
have objective medical findings shown that the veteran's 
pulmonary sarcoidosis is manifested by pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids. Additionally, 
none of the veteran's multiple PFTS have yielded findings of 
FEV-1 of 56 to 70 percent predicted; FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) of 56 to 65 percent predicted.  

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the veteran's pulmonary sarcoidosis 
symptomatology has not met or approximated the criteria for a 
rating in excess of 10 percent under Diagnostic Codes 6600 or 
6846.  As such, there is no basis for staged rating of the 
disability, pursuant to Fenderson, and the claim for a higher 
rating must be denied.   In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is assignment of any higher rating,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Folliculitis of the Neck

Initially, the Board notes that, by  regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, to include 
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, the Board has the duty to 
adjudicate the claims only under the former criteria for any 
period prior to the effective date of the new rating criteria 
(which is August 30, 2002), and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 
9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's folliculitis of 
the neck and furnished him notice of the revised criteria (as 
reflected in the May 2006 SSOC), there is no due process bar 
to the Board also considering the former and revised 
applicable criteria, as appropriate.

The RO initially assigned a noncompensable rating for the 
veteran's service-connected folliculitis of the neck under 
former Diagnostic Code 7899-7814 for tinea barbae.  Tinea 
barbae was rated by analogy to eczema under Diagnostic Code 
7806.

Under the criteria in effect prior to August 30, 2002, 
folliculitis of the neck was rated as eczema in accordance 
with Diagnostic Code 7806.  See 38 C.F.R. § 4.118 (as in 
effective prior to August 30, 2002).  Under former Diagnostic 
Code 7806, eczema with slight, if any, exfoliation, exudation 
or itching if on a nonexposed surface or small area warrants 
a noncompensable rating  and eczema with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent rating.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  

Effective August 30, 2002, the RO assigned a  10 percent 
rating for the veteran's service-connected folliculitis of 
the neck under Diagnostic Codes 7899-7806, which indicates 
that the rated disability is one not listed in the rating 
schedule that is being rated, by analogy, to dermatitis or 
eczema, pursuant to the criteria of Diagnostic Code 7806.  
See 38 C.F.R. §§ 4.20, 4.27.

Under the revised criteria of Diagnostic Code 7806, a 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the 
twelve-month period.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.

A maximum 60 percent rating is assigned where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a twelve-month 
period.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such an rating the 
criteria for a compensable rating are not met.  38 C.F.R. 
§ 4.31.

Here, the report of the July 2001 VA QTC examination reflects 
the veteran's complaints of having bumps on his upper neck 
and occipital scalp that were not itching or painful.  
Physical examination revealed a small area of alopecia at the 
occipital scalp with dry skin and prominent follicles.  The 
examiner diagnosed eczema/folliculitis of the neck. 

On October 2004 VA treatment, the veteran complained of skin 
lesions on his head and neck.  Physical examination findings 
revealed multiple pustules and papules with slight erythema, 
an area of hair loss, mild scarring, and no scaling, 
drainage, or tenderness.  The examiner assessed acne 
keloidalis nuchae and prescribed a topical cream for 
treatment. 

The  report of a June 2005 VA QTC examination reflects the  
veteran's complaints of intermittent skin lesions that exude 
a yellowish fluid as well as cause some itching and crusting.  
The veteran also indicated that he suffers flare-ups of his 
skin disability 10 to 12 times a year that involve the back 
of his head and neck.  It was further noted that he treated 
his skin condition with a topical cream over the last 12 
months.  Physical examination revealed a few inflamed 
follicles and very small nodules measuring less than 1 
millimeter in diameter mainly involving the posterior neck 
along the hairline.  The examiner indicated that there was no 
evidence of ulceration, exfoliation, crusting, tissue loss, 
induration, abnormal pigmentation, or manifestations of a 
nervous condition.  The examiner diagnosed folliculitis based 
on subjective history as well as physical examination 
findings.  In an addendum prepared later in June 2005, the 
examiner further indicated that the veteran's service-
connected skin condition affected 5 percent of the veteran's 
exposed areas (head, face, neck, hands) and 1 percent of his 
entire body.  

The objective medical findings do not show that, prior to  
August 30, 2002, the veteran's folliculitis of the neck was 
manifested by exfoliation, exudation, or itching involving an 
exposed surface or extensive area to warrant a compensable 
rating under former Diagnostic Code 7806.  Moreover, since  
August 30, 2002, objective medical findings have not revealed 
that the veteran's skin disability affects 20 to 40 percent 
of the entire body or exposed areas affected or requires 
systemic therapy to warrant rating in excess of 10 percent 
under revised Diagnostic Code 7806.  

For all the foregoing reasons, the Board finds that there is 
no basis for further staged rating of the skin disability, 
pursuant to Fenderson, and that an initial compensable rating 
prior to August 30, 2002, and a rating in excess of 10 
percent on and after that date must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating at either stage, that  doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at  53-56.



C.  Extras-schedular Consideration

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, for any time 
period under consideration, either the veteran's service-
connected lung or skin disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to in the May 2006 
SSOC).  In this regard, the Board notes that neither  
disability has objectively been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for sarcoidosis is 
denied.

An initial compensable rating for folliculitis of the neck, 
prior to August 30, 2002,  is denied.

A rating in excess of 10 percent for folliculitis of the 
neck, since August 30, 2002, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


